Per Curiam.

It is contended on this appeal that the papers before the court on the motion were wholly insufficient to warrant *777the order made, and we agree with such contention. The default sought to he opened was regularly taken at the Trial Term. On the motion the only paper used by the respondent was the affidavit of the attorney, presented in obtaining the order to show cause, and while the order recites that it is made on the pleadings, the record does not bring that before us on this appeal. No affidavit of merits was used on the motion. The order was erroneously granted and must he reversed. See Deane v. Loucks, 58 Hun, 555; 25 Misc. Rep. 635.
Present: Fitzsimons, Ch. J., Conlan and Hascall, JJ.
Order reversed, with costs.